In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00397-CV

JUDY DELAGARZA AND THOMAS M.              §   On Appeal from the 367th District
DELAGARZA, Appellants                         Court
                                          §
V.                                            of Denton County (14-04892-367)
                                          §
U.S. BANK TRUST NATIONAL                      January 14, 2021
ASSOCIATION, AS TRUSTEE OF THE            §
CHALET SERIES IV TRUST, Appellee              Opinion by Chief Justice Sudderth


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Bonnie Sudderth_______________
                                        Chief Justice Bonnie Sudderth